Towns are not liable or responsible for the conduct of the constables whom they appoint, in the execution of their office, *521except to tlie state in. tlie case of tax gathering, any more than the governor and council are responsible for the sheriffs they appoint. The law makes it the duty of towns, annually to appoint constables, and to see that they are sworn before the 1st of January; it prescribes and enjoins upon constables the duties of their office; they do not act under the authority of the town, but of the law, nor hath the town any control over them, or power to require security from them.